DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Status and Formal Matters
This action is in response to papers filed 11/30/2020.
Claims 77-78, 80-86, 88-99 are rejected.
Claims 97-99 have been added by amendment.  
.Applicant’s election without traverse of ENSG00000081041 (CXCL2, SEQ ID NO. 16) as over-expressed and ENSG00000083814 (ZNF671; SEQ ID NO. 130) as under-expressed in the reply filed on 6/8/2020 is acknowledged.
As indicated in the interview summary of 6/29/20 the examiner has agreed to examine the claims with respect to ENSG number and gene name/symbol.
The response is technically non-compliant with 37 CFR 1.121 as the claims 79, 87, are canceled but still provide the language of the claim.
Further it is noted them amendment is no longer consistent with the election.	
The previous objection to the specification have been withdrawn in view of the amendment.
Priority
The instant application was filed 03/05/2019 and  is a continuation of PCT/US17/50358, filed 09/06/2017, which claims priority from provisional application 62384609, filed 09/07/2016 and claims priority from provisional application 62528899, filed 07/05/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/20 is being considered by the examiner.
Drawings
The specification in the PGPUB teaches figure 5(0066, 0350, 0353) , 6 (007)figure 13 (0074), figure 14 (0075), Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Response to Arguments
	The response asserts the replacement sheets have overcome the issue.  This argument has been   thoroughly reviewed but is not considered persuasive as specification still teaches the figures are in color.  Thus the specification and/or drawings have to be amended to be consistent,
Claim Objections
Claims 77-78, 80-86, 88-99 are objected to because of the following informalities:  
Applicant elected, “Applicant hereby elects, without traverse, ENSG00000081041 (CXCL2, SEQ ID NO. 16) as over-expressed and ENSG00000083814 (ZNF671; SEQ ID NO. 130) as under-expressed. Applicant submits that claims 77-96 encompass the elected species. “  However the instant amendment is no longer consistent with election.  The claim should be amended to be consistent with the election. 
Claim 77 is objected to as it recites “ZNF671 and CXCL2” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claims 78, 80-86, 88-99 are objected to as they depend from claim 77.
 Appropriate correction is required.
Response to Arguments
	This is a new grounds of amendment necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 77-78, 80-86, 88-99 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejected claims 77-78, 80-86, 88-99 encompass any transcripts that can broadly be identified by reference to ZNF671 and CXCL2 in any tissue from any species. Further the claims encompass any method of pooling and using the pooled expression levels to determine UIP or non-UIP.
When the claims are analyzed in light of the specification, the invention encompasses an enormous number of nucleotide molecules. or transcripts  The specification teaches in table 5  presents a table with SEQ ID NO (the disclosure provides no sequence listing), gene_ID which is ENSG numbers and Gene_biotype.  The specification does provide any sequence listing,  or the sequence of any ENSG .    
Further the applicant in response to restriction elected ENSG00000081041 (CXCL2, SEQ ID NO. 16) as over-expressed and ENSG00000083814 (ZNF671; SEQ ID NO. 130) as under-expressed to allow for classification of UIp or non-UIP.
The specification in 0097 indicates the subject encompasses mammals.

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been disclosed.  
The specification provides no specific guidance on how the expression of pooled samples from any tissue in any species allows for differentiation of UIP from non-UIP.  Further the specification provides no specific directions on how trained machine learning algorithm is performed using only two data points from a single subject.
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide sequences or positions with in a specific gene or nucleic acid), specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case the specification provides no structural limitations for the ZNF671 and CXCL2 but merely teaches the gene symbols in table 5.  The claims read in light of the specification encompass any nucleic acid molecule that can broadly be described ZNF671 and CXCL2.  This is an enormous genus the claims encompass ZNF671 and CXCL2 in any species and any sample.  Further the specification provides no specific directions on how trained machine learning algorithm is performed using only two data points from a single subject.

Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
The skilled artisan cannot envision the detailed chemical structure of the 
	Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.

In the instant application, the provided information regarding nucleic acid “any” ZNF671 and CXCL2 to differentiation of UIP from non-UIP in any tissue from any 
In conclusion, the limited information provided regarding ZNF671 and CXCL2 to differentiation of UIP from non-UIP in any tissue from any species using any trained machine learning using only data from 2 samples from a single subject therewith is not deemed sufficient to reasonably convey to one skilled in the art nucleic acid molecules claimed.
Claim 82 depends from claim 77 and requires further comprising using smoking status as a covariate to (c) classifying.  
The claim encompass any classifying and any smoking status as any covariate.
Claim 82 depends from claim 83 and requires wherein smoking status is determined by detecting an expression profile indicative of the subject's smoker status.  
The claims encompass any expression provide that is indicative of smoker status.
Claim 84 depends from claim 77 and requires wherein classifying further comprises detection of expression levels of one or more transcripts that are susceptible 
The claim encompasses any transcripts that are susceptible to smoker status and not smoker bias.
Claim 85 depends from claim 77 and requires wherein classifying further comprises detection of expression levels of one or more transcripts that are susceptible to smoker status bias, and wherein the transcripts that are susceptible to smoker status bias are excluded from the classification step.  
The claim encompasses any transcripts that are susceptible to smoker status.
The specification does not provide adequate written description of how classifying using smoking status as a covariate, expression levels that correspond to smoker status or smoker bias. 
Example 11 notes the Envisia algorithm missed a high rate of male subjects and subjects with a history of smoking.  The specification does not teach how this is corrected.
Claim 97 depends from claim 77 and requires wherein (c) comprises using a trained machine learning algorithm to process said pooled expression levels to classify said first tissue sample as positive for said UIP or said non-UIP.  The specification does not provide adequate written description on how to use a trained machine learning algorithm on data from a single subject to differentiate UIP from non-UIP.
Claim 98 depends from claim 77 and requires wherein said first tissue sample is classified as positive for said UIP or said non-UIP using a differential expression level of said two or more transcripts.  

Claim 99 depends from claim 77 and requires wherein (c) comprises comparing said pooled expression levels to a reference expression level.
The specification fails to provide adequate written description on how to differentiate UIP from non-UIP from ZNF671 and CXCL2 relative to a reference level.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Response to Arguments
	The response traverses the rejection in view of the amendments.  This argument is not persuasive for the reasons of record.
Enablement
Claims 77-78, 80-86, 88-99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

The nature of the invention and the breadth of the claims:
Independent claim 77 is drawn to a method of detecting whether a tissue sample is positive for usual interstitial pneumonia (UIP) or non-usual interstitial pneumonia (non-UIP), comprising: (a) assaying an expression level of two or more transcripts in a first tissue sample of a subject, wherein said two or more transcripts comprise ZNF671 and CXCL2:  (b) pooling said expression level of said two or more transcripts in said first tissue sample of said subject with additional expression levels of additional transcripts in a second tissue sample of said subject to yield pooled expression levels  (c) using said pooled expression levels to classify said first tissue sample as positive for said usual interstitial pneumonia (UIP) or said non-usual interstitial pneumonia (non-UIP).  
The claims encompass any first and second sample from any tissue subject of any species.
Any genes that can be encompassed as by the recitation of ZNF671 and CXCL2 in any tissue  of any species.
Any method of classifying.

Claim 80 depends from claim 77 and requires further comprising synthesizing double-stranded cDNA from cDNA prior to assaying the expression level.  
Claim 81 depends from claim 77 and requires further comprising synthesizing non- natural RNA from double stranded cDNA prior to assaying the expression level.  
Claim 82 depends from claim 77 and requires wherein (c) further comprises  using smoking status as a covariate to classify said first tissue sample as positive for said UIP or said non-UIP..  
The claim encompass any classifying and any smoking status as any covariate.
Claim 82 depends from claim 83 and requires wherein smoking status is determined by detecting an expression profile of one or more genes associated with smoker status.  
The claims encompass any one or more genes provide that is indicative of smoker status.
Claim 84 depends from claim 77 and requires wherein classifying further comprises detection of expression levels of one or more transcripts that are susceptible to smoker status bias, and wherein the transcripts that are susceptible to smoker status bias are weighted differently than transcripts that are not susceptible to smoker bias.  
The claim encompasses any transcripts that are susceptible to smoker status and not smoker bias.

The claim encompasses any transcripts that are susceptible to smoker status.
Claim 86 depends from claim 77 and requires wherein classifying further comprises detecting sequence variants in the test sample and comparing the sequence variants to corresponding sequences in a reference sample to classify the sample as UIP or non-UIP.  
Claim 88 depends from claim 77 and requires further comprising (i) obtaining a sample from the subject, (ii) subjecting a first portion of the sample to cytological analysis that indicates that the first portion of the sample is ambiguous or indeterminate, and (iii) assaying a second portion of the sample as the test sample.  
Claim 89 depends from claim 88 and requires wherein the first portion and the second portion are different portions.  
Claim 90 depends from claim 88 and requires wherein the first portion and the second portion are the same portions.  
Claim 91 depends from claim 77 and requires wherein (b) is performed using a trained algorithm that is trained with a plurality of samples, wherein the test sample is independent of said plurality of samples.  
Claim 92 depends from claim 77 and requires wherein the test sample is a biopsy sample or a bronchoalveolar lavage sample.  

Claim 94 depends from claim 77 and requires wherein one or more of the transcripts are labeled.  
Claim 95 depends from claim 77 and requires further comprising measuring an expression level of at least one control nucleic acid in the test sample.  
Claim 96 depends from claim 77 and requires further comprising, in (c), implementing a classifier trained using one or more features selected from gene expression, variants, mutations, fusions, loss of heterozygosity (LOH), and biological pathway effect. 11642306_1.docxPage 4 of 6Attorney Docket No. 36024-740.301  
Claim 97 depends from claim 77 and requires wherein (c) comprises using a trained machine learning algorithm to process said pooled expression levels to classify said first tissue sample as positive for said UIP or said non-UIP.  
Claim 98 depends from claim 77 and requires wherein said first tissue sample is classified as positive for said UIP or said non-UIP using a differential expression level of said two or more transcripts.  
Claim 99 depends from claim 77 and requires wherein (c) comprises comparing said pooled expression levels to a reference expression level.
Thus the claims encompass any reference expression level.
 The amount of direction or guidance and the Presence and absence of working examples.

The specification in 0198 teaches a machine learning classifier can be used to examine raw gene expression analysis and alternative splicing data.  The specification in 0198 teaches this requires training with data of known status, which is not a limitation of the pending claims.

	Example 2 teaches pre or intra-operative transbronchial biopsy specimens were collected from patients and processed.  Paragraph 0300 teaches the RNA libraries were enriched for exonic sequences and made into cDNA libraries.   
	The specification teaches next generation whole exome sequencing was done on the Illumina NextSeq 500 instrument and machine learning was used with the data relative pathology determination.
	Example 4 teaches 113 ILD patients were screened for the molecular test for ILD.  Total RNA from 496 TBB samples from the 113 patients. 
	The specification in example 5 teaches the analysis of 170 samples from 53 patients with use of an algorithm.  Example 5 teaches retraining with 283 TBB samples from  84 patients.  Example  5 does not specifically identify which genes are overexpressed or under expressed. Example 5 does not table 15 with 169 genes, but the table does not identify which genes are over or under expressed.
	 Example 6 discusses the mixing of samples in silico and pooling of examples, but does not teach which genes are over expressed or under expressed.
	Example 7 discusses gene expression that is specific for two alveolar method including 8 genes, but none are the elected genes or identified as being increased or decreased with UIP or non-UIP.
	Example 8 teaches the use of DESeq2 to identify differential expression of UIP and non-UIP TBBs from 84 samples with pathology.  Example 8 teaches 926 genes were upregulated in UIP and 1330 in non-UIP, but does not address the specific genes 
	Example 10 teaches the use of 201 subjects with 5 TBBS per subject.  A histological diagnosis was made in 139 subjects.  Example 10 teaches training the Envisia Genomic classifier learning algorithm with 90 data from 90 patients (0344).  Example 10 provides table 5, which recites the elected genes but does not identify the genes as overexpressed or under expressed.
	Example 11 notes the Envisia algorithm missed a high rate of male subjects and subjects with a history of smoking.  The specification does not teach how this is corrected.
Presence and absence of working examples
	The specification provides no working examples in CXCL2 is identified as over-expressed and ZNF671is identified as under expressed.  
	The teachings of the specification are limited to lung samples.
	The teachings of the specification are limited to humans.  
Further while the specification teaches that samples can be pooled.  The specification does not teach how pooling of expression levels is done.  
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re 
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus 
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
Belperio (The Journal of Clinical Investigation (2002) volume 110, pages 1703-1716) teaches CXCL2 is upregulated in ventilator induced lung injury.  
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
MPEP 608.01 (p)[R-2] states that “While the prior art setting may be mentioned in general terms, the essential novelty, the essence of the invention, must be described in such details, including proportions and techniques, where necessary, as to enable those persons skilled in the art to make and utilize the invention.”  
The claims recite “using said pooled expression levels to classify said  first tissue sample as positive for said usual interstitial pneumonia (UIP) or said non-usual interstitial pneumonia (non-UIP)”.  The specification does not teach how to determine 
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between CXCL2 and ZNF671.    Experimentation would be replete with unpredictable trial and error analysis because the specification does not specifically identify any gene as overexpressed or under expressed or how to differentiate one from other.  Further the specification recognizes smoking status and males are not well characterized by the machine learning model, but does not tell how to correct this. The art demonstrates that gene expression is variable between samples, one of skill in the art would have to recruit an enormous population of ethnically diverse patients of the recited diseases and disease-free controls and determine the association of the mutation with the recited diseases.  Further the art teaches gene homologs in different species have different functions due to different evolutionary pressures.
	Further it would be unpredictable as the specification teaches reference expression level encompasses anything that can be considered a reference or control.  Thus using a reference expression level of a sample from lungs on a ventilator would result in CXCL2 being decreased or the same when using a healthy lung would probably provide a different result.
Further it be unpredictable to practice pooling in any manner as adding expression levels would provide a different result than multiplying, dividing, subtracting, vector analysis, etc.  

	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation to determine which gene symbols or ENSG of table 5 are under expressed or overexpressed and correlated with UIp or non-UIP as review of the specification did not specifically disclose these.
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable .
Response to Arguments
	The response traverses the rejection in view of the amendment.  This is not persuasive as the amendment has raised new issues and not addressed all the previous issues of the rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77-78, 80-86, 88-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 77 has been amended to recite, “to a method of detecting whether a tissue sample is positive for usual interstitial pneumonia (UIP) or non-usual interstitial pneumonia (non-UIP), comprising: (a) assaying an expression level of two or more transcripts in a first tissue sample of a subject, wherein said two or more transcripts comprise ZNF671 and CXCL2:  (b) pooling said expression level of said two or more transcripts in said first tissue sample of said subject with additional expression levels of additional transcripts in a second tissue sample of said subject to yield pooled expression levels  (c) using said pooled expression levels to classify said first tissue sample as positive for said usual interstitial pneumonia (UIP) or said non-usual interstitial pneumonia (non-UIP).  “  The specification while providing antecedent basis for pooling of sample and  teaching it can be done in silico provides no specific guidance on how the pooling of expression data is done.  Thus the recitation is vague and unclear if pooling of expression levels requires additional, subtraction, multiplication, division, vector analysis, etc.  Thus it is unclear how this is done and how this is uncles to classify a subject as UIP vs non-UIP.  Thus one of skill in the not is not adequately apprised to what is inside the limits of the claims or outside the limits to avoid infringement.  
	Claims 78, 80-86, 88-99 are rejected as they depend from claim 77.
Response to Arguments
	The response traverses the rejection in view of the amendment.  This is not persuasive as the amendment has raised new issues.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 77-78, 80-86, 88-99 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly more as the claims provide no active steps which depend from the classifying steps. The claim(s) recite(s) the abstract idea or mental step of comparing.  Further the claim recites, “; (b) pooling said expression level of said two or more transcripts in said first tissue sample of said subject with additional expression levels of additional transcripts in a second tissue sample of said subject to yield pooled expression levels  (c) using said pooled expression levels to classify said first tissue sample as positive for said usual interstitial pneumonia (UIP) or said non-usual interstitial pneumonia (non-UIP) “ which is a natural law or correlation in addition to a mental step.  This judicial exception is not integrated into a practical application because no additional steps rely upon or depend from the classifying step. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no steps depend from or rely upon the classifying step.
Claim analysis
Independent claim 77 is drawn to a method of detecting whether a tissue sample is positive for usual interstitial pneumonia (UIP) or non-usual interstitial pneumonia (non-UIP), comprising: (a) assaying an expression level of two or more transcripts in a first tissue sample of a subject, wherein said two or more transcripts comprise ZNF671 and CXCL2:  (b) pooling said expression level of said two or more transcripts in said first tissue sample of said subject with additional expression levels of additional transcripts in a second tissue sample of said subject to yield pooled expression levels  (c) using said pooled expression levels to classify said first tissue sample as positive for said usual interstitial pneumonia (UIP) or said non-usual interstitial pneumonia (non-UIP)..  
 The correlation in the classifying step  in a natural correlation or phenomena as well as a mental step.  The pooling step is a mental step or abstract idea in view of the teachings of the specification.   

 Dependent claims set forth further limitations to about the  processing of samples,  as well as mental steps of how classification is done (covariate, smoker status.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim77, the claim recites, (b) pooling said expression level of said two or more transcripts in said first tissue sample of said subject with additional expression levels of additional transcripts in a second tissue sample of said subject to yield pooled expression levels  (c) using said pooled expression levels to classify said first tissue sample as positive for said usual interstitial pneumonia (UIP) or said non-usual interstitial pneumonia (non-UIP)  This is a natural correlation and abstract idea.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no additional steps which rely upon or depend on the classifying step.

With regards to claim 77  the claim requires a single active step of assaying transcript levels.  The specification teaches:
[0174] Methods for determining gene expression product levels may include but are not limited to one or more of the following: additional cytological assays, assays for specific proteins or enzyme activities, assays for specific expression products including protein or RNA or specific RNA splice variants, in situ hybridization, whole or partial genome expression analysis, microarray hybridization assays, serial analysis of gene expression (SAGE), enzyme linked immunoabsorbance assays, mass-spectrometry, immunohistochemistry, blotting, sequencing, RNA sequencing (e.g., exome enriched RNA sequencing), DNA sequencing (e.g., sequencing of cDNA obtained from RNA); next-generation sequencing, nanopore sequencing, pyrosequencing, or Nanostring sequencing. For example, gene expression product levels may be determined according to the methods described in Kim, et.al. (Lancet Respir Med. 2015 Jun.; 3(6):473-82, incorporated herein in its entirety, including all supplements). As used herein, the terms "assaying" or "detecting" or "determining" are used interchangeably in reference to determining gene expression product levels. In embodiments, the above-mentioned methods of determining gene expression product levels are suitable for detecting or assaying gene expression product levels. Gene expression product levels may be normalized to an internal standard such as total mRNA or the expression level of a particular gene including but not limited to glyceraldehyde-3-phosphate dehydrogenase, or tubulin..
Further Cogan ( American Journal of Respiratory and Critical Care Medicine (2015) volume 191, pages 646-655) teaches whole exome sequencing was known. Ellis (PLOS one (10) pages 1-9) also teaches pooling and whole genome sequencing were known and thus routine and conventional.
Thus the claim does not provide additional steps which are significantly more.
Response to Arguments
The response traverses the rejection first by noting the amendment.  This argument has been thoroughly reviewed but is not considered persuasive as the 
The response provides arguments with respect to example 45 claim 2.  This argument has been thoroughly reviewed but is not considered persuasive as the claims provide no limitation which integrates the judicial exception.
The response asserts the claims used pooled sample which improve specificity and sensitivity relative to the prior art.  This argument has been thoroughly reviewed but is not considered persuasive as pooling is not an active step in view of the teachings of the specification.  Further the prior art demonstrates pooling was routine and conventional.    Further paragraph 0327 teaches, “In a set of 33 subjects with two upper lobe and three lower lobe TBBs available for every subject, mixture simulation shows no improvement in performance when sampling is restricted to the upper or lower lobes (Figure 4D).”  Thus the specification does not demonstrate an unexpected for the full breadth of pooling encompassed by the claims in view of the specification.  Further the cited improvement by the response is with respect to 4 or 5 TBB samples, but the claims are not even limited to lung samples and could be interpreted to require only 2.  Thus the arguments are inconsistent with the limitations of the claims. 

Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Steven Pohnert/Primary Examiner, Art Unit 1634